DOCUMENTS UNDER SEAL
                     Case 3:21-cr-00011-WHA Document 64 Filed 02/26/21 Page 14of
                                                          TOTAL TIME (m ins):
                                                                                 1
                                                                              minutes
M AGISTRATE JUDGE                           DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                             Elaine Kabiling                          10:32-10:36
MAGISTRATE JUDGE                            DATE                                    NEW CASE         CASE NUMBER
Laurel Beeler                               02/26/2021 (Hearing held via Zoom)                    3:21-cr-00011-WHA-1
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.     RET.
Chen Song                                           N        P       John Hemann                         APPT.
U.S. ATTORNEY                               INTERPRETER                           FIN. AFFT            COUNSEL APPT'D
Eric Cheng for Benjamin Kingsley            Shan Tsen, Mandarin                   SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR            PARTIAL PAYMENT
                              Pepper Friesen                         APPT'D COUNSEL              OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
        INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                        STATUS
                                                                                                           TRIAL SET
        I.D. COUNSEL               ARRAIGNMENT              BOND HEARING           IA REV PROB. or         OTHER
                                4 minutes                                          or S/R
        DETENTION HRG              ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.            ATTY APPT
                                                                                                           HEARING
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                    NAME AS CHARGED          TRUE NAME:
        OF RIGHTS                OF CHARGES                 IS TRUE NAME
                                                        ARRAIGNM ENT
        ARRAIGNED ON               ARRAIGNED ON               READING W AIVED            W AIVER OF INDICTMENT FILED
        INFORMATION                INDICTMENT                 SUBSTANCE
                                   6XSHUVHGLQJ
                                                         RELEASE
      RELEASED              ISSUED                   AMT OF SECURITY         SPECIAL NOTES             PASSPORT
      ON O/R                APPEARANCE BOND          $                                                 SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                 DETAINED         RELEASED        DETENTION HEARING          REMANDED
      FOR              SERVICES                                                  AND FORMAL FINDINGS        TO CUSTODY
      DETENTION        REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
      CONSENT                   NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
      ENTERED
      PRESENTENCE               CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
      REPORT ORDERED                                        FILED
                                                        CONTINUANCE
TO:     3UHYLRXVO\6HW          ATTY APPT                BOND                    STATUS RE:
3/2/2021                          HEARING                  HEARING                 CONSENT               TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY           CHANGE OF             67$786
                                  AFFIDAVIT                  HEARING               PLEA
12:00 PM                                                     BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT           MOTIONS               JUDGMENT &
                                  HEARING                                                                SENTENCING
Alsup
        TIME W AIVED              TIME EXCLUDABLE            IDENTITY /            PRETRIAL              PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL               CONFERENCE            HEARING
                                  3161                       HEARING
                                                  ADDITIONAL PROCEEDINGS
All parties consent to hearing by Zoom. Forfeiture allegations are denied.


                                                                                       DOCUMENT NUMBER:
CC:   :+$
